
	

115 SRES 508 IS: Supporting the goals of Myalgic Encephalomyelitis/Chronic Fatigue Syndrome International Awareness Day.
U.S. Senate
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 508
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2018
			Mr. Markey (for himself, Mr. King, Mr. Van Hollen, and Ms. Collins) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals of Myalgic Encephalomyelitis/Chronic Fatigue Syndrome International Awareness
			 Day.
	
	
 Whereas the Health and Medicine Division of the National Academies of Sciences, Engineering, and Medicine (referred to in this preamble as HMD), formerly known as the Institute of Medicine, has found Myalgic Encephalomyelitis/Chronic Fatigue Syndrome (referred to in this preamble as ME/CFS) to be a serious, chronic, complex, and systemic disease that frequently and dramatically limits the activities of affected patients;
 Whereas between 836,000 and 2,500,000 individuals of all ages, races, and sexes in the United States are believed to be afflicted with ME/CFS, with millions more afflicted by ME/CFS worldwide, and the vast majority of individuals with ME/CFS are undiagnosed or misdiagnosed;
 Whereas ME/CFS is approximately 4 times more prevalent in women than in men; Whereas ME/CFS is a chronic disease that persists for decades and leaves 1/4 of individuals with ME/CFS housebound or bedbound, often for years;
 Whereas 50 to 75 percent of individuals with ME/CFS cannot work or attend school; Whereas medical expenses and lost productivity related to ME/CFS cost the economy of the United States $17,000,000,000 to $24,000,000,000 annually;
 Whereas the cause of ME/CFS is unknown, there is no diagnostic test for ME/CFS, and there is no treatment for ME/CFS that is approved by the Food and Drug Administration;
 Whereas HMD has noted a paucity of research on ME/CFS and that more research is essential; Whereas individuals with ME/CFS struggle to find doctors who are willing and able to care for them and ME/CFS is included in less than 1/3 of medical curricula;
 Whereas, in recognition of the dearth of research on ME/CFS and the profound impact that the disease has on individuals with ME/CFS and their loved ones and caretakers, the National Institutes of Health (referred to in this preamble as the NIH) is committed to unraveling the underlying biologic cause(s) of ME/CFS as swiftly as possible, and promoting research that will inform the development of effective strategies for treatment and prevention of this devastating condition;
 Whereas, in 2017, 11 Institutes at the NIH that participate in the Trans-NIH Myalgic Encephalomyelitis/Chronic Fatigue Syndrome Working Group and the Office of the Director of the NIH contributed more than $7,000,000 in grants to assist in establishing Collaborative Research Centers and a Data Management Coordinating Center to improve the coordination of ME/CFS research and help accelerate understanding of ME/CFS; and
 Whereas, in 2018, May 12 is recognized as International Awareness Day for ME/CFS and other neurological conditions: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals of Myalgic Encephalomyelitis/Chronic Fatigue Syndrome International Awareness Day;
 (2)recognizes and affirms the commitment of the United States to— (A)discovering the cause of, and a cure for, Myalgic Encephalomyelitis/Chronic Fatigue Syndrome; and
 (B)improving the availability and quality of medical care for individuals with Myalgic Encephalomyelitis/Chronic Fatigue Syndrome; and
 (3)encourages— (A)the National Institutes of Health and other Federal agencies to work with experts, stakeholders, and individuals with Myalgic Encephalomyelitis/Chronic Fatigue Syndrome to—
 (i)consider the recommendations of the National Academies of Sciences, Engineering, and Medicine relating to Myalgic Encephalomyelitis/Chronic Fatigue Syndrome; and
 (ii)support research to discover the cause of, and a cure for, Myalgic Encephalomyelitis/Chronic Fatigue Syndrome; and
 (B)the medical community to enhance practitioner training to provide appropriate and accessible care for individuals with Myalgic Encephalomyelitis/Chronic Fatigue Syndrome.
				
